Citation Nr: 0510409	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the abdomen, status post-operative colostomy 
and resection of the large intestine, currently rated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
gunshot wounds of the left arm, right chest, left flank and 
left iliac crest, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  The Board notes, however, that in 
October 1987, the veteran filed a claim for an increased 
rating for residuals of a gunshot wound to the abdomen.  In 
December 1988, the RO notified the veteran that his claim was 
denied.  The Board construes a document dated May 31, 1989, 
as a Notice of Disagreement (NOD) to that decision.  See 
38 C.F.R. § 20.201 (2004);  Gallegos v. Principi, 283 F.3d 
1309, 1312- 13, 1318 (Fed. Cir. 2002).  While the document in 
question is not date stamped, it is dated within one year of 
the December 1988 RO decision and the date is consistent with 
the other documents as they sequentially appear in the C-file 
before and after that date.  Thus it is a timely NOD.  See 
38 C.F.R. § 20.302 (2004).  Since the veteran was not 
furnished with a Statement of the Case until August 2002, the 
veteran's claim for a rating in excess of 10 percent for his 
residuals of a gunshot wound to the abdomen has been pending 
since October 1987.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on your part.


REMAND

A review of the record reveals only a few documents in the 
veteran's service medical records that pertain to treatment 
of his service-connected gunshot wounds to the abdomen, left 
arm, right chest, left flank and left iliac crest.  These 
documents do not describe the initial gunshot wound injuries 
or initial treatment but they indicate that the veteran 
received treatment of the gunshot wounds at D. F. Hospital, a 
civilian facility.  It is also apparent that he received 
treatment at the Air Force Primary Care Clinic in Los 
Angeles.  As the veteran's representative correctly points 
out, records from either facility are not included in the 
service medical records in the claims file.

The Board notes that in the RO's original request for service 
medical records back in August 1983, the National Personnel 
Records Center (NPRC) noted that the veteran was assigned to 
a reserve unit and advised the RO to request the information 
from the 693rd Supply Company.  It is not clear whether such 
a request was ever made.  NPRC responded to the RO's most 
recent request for all available service medical records by 
indicating that all available records had been forwarded.  
Under the Veterans Claims Assistance Act (VCAA), the 
Secretary's effort to obtain relevant records from a federal 
department shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile (38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  In view of the foregoing, another attempt 
should be made to obtain the medical evidence in question.  
Id.; see also Hayre v. West, 188 F.3d 1327 (1999) (overruled 
on other grounds). 

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO must contact the National 
Personnel Records Center (NPRC), the RMC, 
and any other appropriate records 
depository and request all service 
medical records of the veteran that may 
be available, with specific requests for 
both inpatient and outpatient hospital 
records and any available entrance and 
separation examinations.  All evidence 
and responses received from this request 
should be incorporated into the claims 
file.  The NPRC should be requested to 
indicate if these records are now 
unavailable and provide leads on other 
sources where these records may be 
located.  All leads should be followed-up 
by the RO.  Development of this evidence 
should continue until the RO concludes 
that the records sought do not exist or 
that further efforts to obtain these 
records would be futile.  Such a 
determination must be annotated to the 
record.

2.  The RO should contact the veteran and 
ask him to identify all VA and non-VA 
medical providers who have examined or 
treated him for residuals of gunshot 
wounds.  The RO should then obtain copies 
of any relevant medical records that may 
be available, to include all treatment 
records from the Daniel Freeman Hospital 
and the U.S. Primary Care Clinic in Los 
Angeles.  38 C.F.R. § 3.159.  If the RO 
concludes that the records sought no 
longer exist or that further efforts to 
obtain these records would be futile, 
such should be annotated to the record.


3.  If additional service medical records 
or private records are obtained that 
reflect the initial diagnosis and 
treatment of the veteran's gunshot 
wounds, the RO should obtain a medical 
opinion by an appropriate physician, who 
should review the relevant medical 
evidence and provide an opinion as to the 
extent and severity of the veteran's 
residuals of a gunshot wound of the 
abdomen, status post-operative colostomy 
and resection of the large intestine; and 
residuals of gunshot wounds of the left 
arm, right chest, left flank and left 
iliac crest.  The RO should schedule an 
appropriate examination if deemed 
necessary by the reviewing physician.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


